Case 1:20-cv-02674-CMA-MEH Document 30 Filed 08/11/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-02674-CMA-MEH

  USA TAEKWONDO, INC.

         Plaintiff,

  v.

  FEDERAL INSURANCE COMPANY,

         Defendant.


                                           ORDER


         This matter is before the Court on the Motion to Substitute Plaintiffs and Stay

  Case Pending Arbitration (Doc. # 18). The Motion is granted for the following reasons.

         In Civil Action No. 18-cv-00981-CMA-MEH (D. Colo.), five female athletes are

  suing USA Taekwondo, Inc. (“USAT”) alleging abuse by its coaches and other athletes.

  Defendant is one of several insurers that sold USAT policies potentially relevant to the

  abuse claims. USAT brought this lawsuit alleging that Defendant unreasonably failed to

  defend it in the underlying litigation and to provide coverage under the insurance policy.

         The plaintiffs in Case No. 19-cv-00981-CMA-MEH now seek to be substituted for

  USAT as the plaintiffs in this case. (Doc. # 18). The proposed plaintiffs also seek to stay

  proceedings in this case pending the outcome of an arbitration between the proposed

  plaintiffs and USAT. They represent that USAT has assigned its interest in this lawsuit

  to the proposed plaintiffs and that the parties have agreed to arbitration of the
Case 1:20-cv-02674-CMA-MEH Document 30 Filed 08/11/21 USDC Colorado Page 2 of 3




  underlying lawsuit. (Doc. # 18, ¶ 8). Defendant does not oppose substitution and has

  not filed a response to the request for a stay.

         Fed. R. Civ. P. 25(c) permits the substitution of parties upon the transfer of

  interest. The decision whether one party may substitute for another is a matter left for

  the trial court’s discretion. Luxliner P.L. Export Co. v. RDI/Luxliner, Inc., 13 F.3d 69, 71–

  72 (3rd Cir. 1993); Zinna v. Congrove, No. 05-cv-01016-PAB, 2019 WL 1236725, at *11

  (D. Colo. March 18, 2019). In the exercise of that discretion, the Court finds that the

  proposed plaintiffs have demonstrated the required transfer of interest and shown that

  they are the plaintiffs-in-interests in this matter. They have further demonstrated that a

  stay pending arbitration is warranted in the interests of fairness and judicial economy.

  ///

  ///

  ///




                                                2
Case 1:20-cv-02674-CMA-MEH Document 30 Filed 08/11/21 USDC Colorado Page 3 of 3




  Therefore, the Motion to Substitute Plaintiffs and Stay Case Pending Arbitration (Doc. #

  18) is GRANTED. The case caption shall now read as follows:


  Civil Action No. 20-cv-02674-CMA-MEH

  AMBER MEANS, GABY JOSLIN,
  MANDY MELOON, HEIDI GILBERT,
  and KAY POE,
  by assignment from USA Taekwondo, Inc.,

        Plaintiffs,

  v.

  FEDERAL INSURANCE COMPANY,

        Defendant.


  DATED: August 11, 2021

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             3
